Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00420-CV

                                          Steven ROBLES,
                                              Appellant

                                                  v.

                                         Sally ALBA, et al.,
                                              Appellees

                   From the 365th Judicial District Court, Maverick County, Texas
                               Trial Court No. 090324241MCVAJA
                         Honorable Amado J. Abascal, III, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: July 10, 2019

DISMISSED

           This is an attempted appeal from a final order in a suit affecting the parent-child

relationship, dated August 10, 2009. Appellant filed a “Motion for Leave to File Late Notice of

Appeal” on June 20, 2019.

           Absent a timely filed notice of appeal from a final judgment or appealable interlocutory

order, we do not have jurisdiction over an appeal. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001). A notice of appeal must be filed within thirty days after the judgment or other

appealable order is signed if no deadline-extending post-judgment motions have been filed. See
                                                                                     04-19-00420-CV


TEX. R. APP. P. 26.1. A motion for extension of time is necessarily implied when an appellant,

acting in good faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the

fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of time. Verburgt

v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). “Once the

period for granting a motion for extension of time under [Rule 26.3] has passed, a party can no

longer invoke an appellate court’s jurisdiction.” Id.

       Here, appellant did not file a notice of appeal within the time allowed by Rule 26.1, nor

did he file a notice of appeal or motion for extension of time to file a notice of appeal within the

fifteen-day grace period provided by Rule 26.3. Accordingly, this appeal and appellant’s motion

for leave are dismissed for lack of jurisdiction.

                                                     PER CURIAM




                                                    -2-